McMurray, Presiding Judge.
Pro se appellant Anthony James Grimes was on probation arising from a conviction of involuntary manslaughter when he committed acts which resulted in his being prosecuted and convicted of a number of additional crimes, including four misdemeanor offenses, each of which resulted in consecutive twelve-month sentences. See Grimes v. State, 232 Ga. App. 155 (500 SE2d 609). After defendant *655began serving the misdemeanor sentence, two years of his probation on the felony sentence for involuntary manslaughter were revoked and he was committed to the custody of the Department of Corrections to enforce that felony sentence.
Decided April 14,1999.
Anthony J. Grimes, pro se.
J. Tom Morgan, District Attorney, Sarah E. Sullivan, Assistant District Attorney, for appellee.
Appellant then filed a pro se motion which maintained that his transfer to the state prison system was illegal, sought his return to the DeKalb County jail, and argues that under the good-time credit rules used in calculating a misdemeanor jail sentence, he is entitled to be released. This appeal is taken from the denial of the motion. Held:
Both of appellant’s enumerations of error are directed to challenging the transfer of his person into the state prison system. However, it is apparent, even under the authority cited by appellant, that the revocation of probation resulted in a sentence requiring that the Department of Corrections assume custody of appellant. In this connection, we note that the felony sentence for involuntary manslaughter provided for appellant’s confinement in the State Penal System. The trial court correctly determined that once sentencing was completed, it lacked authority to determine where defendant would be housed or when he would be released. See OCGA §§ 17-10-3; 42-4-7; 42-5-51; England v. Newton, 238 Ga. 534 (233 SE2d 787); In re Prisoners Awaiting Transfer, 236 Ga. 516, 517 (2) (224 SE2d 905); Eubanks v. State, 229 Ga. App. 667 (494 SE2d 564).

Judgment affirmed.


Andrews and Ruffin, JJ, concur.